Opinion by
Oliver, C. J.
In accordance with stipulation of counsel that the items of the merchandise marked “A” consist of novelty figures, composed in chief value óf papier máchá, the same in all material respects as those the subject of Abstract 57018, the claimat 1-2Vi percent under paragraph 1403, as modified, supra, was sustained. The items marked ‘-‘D/’ stipulated to consist of animal or human ; figures, composed wholly or in ehief value of papier máché, were held dutiable at 125 percent under paragraph 1403 of the tariff act.